Title: To Thomas Jefferson from James Maury, 25 October 1787
From: Maury, James
To: Jefferson, Thomas


Liverpool, 25 Oct. 1787. Acknowledges TJ’s letter of 8 July [i.e., 2 July]; “the prospect of war having materially altered the Business of Insurance in favor of American property in British Bottoms,” he may need proofs that he is a citizen of the United States; asks TJ to provide him with such documents. Is concerned that the French are not inclined to continue their former prices for tobacco; they have “so much engrossed the article last year in Virginia” that few vessels have returned to Liverpool “more than half loaded”; this, of course, increases the value in England and those who shipped to that market will profit. Affairs in Holland are apparently to be settled as TJ intimated, but Holland will “pay the King of Prussia for it.” Holds a great deal of American produce; will appreciate information on the prospects of war; will not use the information improperly, but it will help him protect Virginia interests lodged with him; “for your own Sake I wish your last years Crop was in the Same Situation.”
